Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-13 & 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuyama et al. (US 20030107047).
Regarding claim 1, Okuyama discloses that a light-emitting unit, comprising a first semiconductor layer 54, a light-emitting layer 55 and a second semiconductor layer 56 distributed in a stacking manner (Fig. 18), wherein, at least one of the first semiconductor layer 54 and the second semiconductor layer 56 is at least in contact with a part of layer surface and a part of a side of the light-emitting layer 55, the first semiconductor layer 54 is insulated 52 (para. 0084, note: as a silicon oxide or a silicon nitride layer) from the second semiconductor layer 56 , and one of the first semiconductor layer 54 and the second semiconductor layer 56 is an n-type semiconductor layer and the other is a P-type semiconductor layer (para. 0090), and wherein the light-emitting unit further comprises a first electrode and a second electrode, the first electrode is electrically connected with the first semiconductor layer, and an orthographic projection of the light-emitting layer on the first semiconductor layer is staggered from an orthographic projection of the first electrode on the first semiconductor layer; and
the second electrode is electrically connected with the second semiconductor layer, and the orthographic projection of the light-emitting layer on the first semiconductor layer is staggered from an orthographic projection of the second electrode on the first semiconductor layer (Fig. 18, see applicant’s argument below).
Reclaim 2, Okuyama discloses that the second semiconductor layer at least covers a part of a top surface and the part of the side of the light-emitting layer 55, and the top surface of the light-emitting layer is a surface, which is away from the first semiconductor layer, of two layer surfaces of the light-emitting layer (Fig. 18).
Reclaim 3, Okuyama discloses that the second semiconductor layer 56 covers all the top surface and all the side of the light-emitting layer 55 (Fig. 18).
Reclaim 4, Okuyama discloses that the first semiconductor layer has a first convex structure, and the light-emitting layer at least covers a part of a top surface and a part of a side of the first convex structure (Fig. 18).
Reclaim 5, Okuyama discloses that the side of the light-emitting layer 55 is inclined with respect to a bottom surface of the first semiconductor layer 54; or, the side of the light-emitting layer is vertical with respect to a bottom surface of the first semiconductor layer (Fig. 18).
Reclaim 6, Okuyama discloses that an orthographic projection of a top surface of the light-emitting layer on the first semiconductor layer is located within an orthographic projection of the light-emitting layer on the first semiconductor layer (Fig. 18).
Reclaim 7, Okuyama discloses that a light-emitting surface of the second semiconductor layer has at least one second convex structure 57-59 (Fig. 18).
Reclaim 8, Okuyama discloses that the light-emitting surface of the second semiconductor layer has a plurality of the second convex structures 57-59, and the plurality of the second convex structures are evenly distributed (Fig. 18).
Reclaim 10, Okuyama discloses that the first semiconductor layer comprises a first light-emitting drive portion and a first extension portion, and an orthographic projection of the light-emitting layer on the first semiconductor layer coincides with the first light-emitting drive portion and is staggered from the first extension portion, and the first electrode is located on the first extension portion and electrically connected with the first extension portion; and
the second semiconductor layer comprises a second light-emitting drive portion and a second extension portion, and the orthographic projection of the light-emitting layer on the first semiconductor layer is located within an orthographic projection of the second light-emitting drive portion on the first semiconductor layer, the orthographic projection of the light-emitting layer on the first semiconductor layer is staggered from an orthographic projection of the second extension portion on the first semiconductor layer, and the second electrode is located on the second extension portion and electrically connected with the second extension portion (Fig. 18).
Reclaim 11, Okuyama discloses that the light-emitting unit further comprises a refractive layer 57-59, and the refractive layer is located on one side, which is away from the first semiconductor layer, of the second semiconductor layer (Fig. 18).
Reclaim 12, Okuyama discloses that the difference between a refractive index of the second semiconductor layer and a refractive index of the refractive layer is less than a preset threshold, and the light transmittance of the refractive layer is greater than that of the second semiconductor layer; or, the refractive index of the refractive layer is smaller than that of the second semiconductor layer, and the refractive index of the refractive layer is greater than that of air (Fig. 18).
Reclaim 13, Okuyama discloses that a light-emitting surface of the refractive layer has at least one third convex structure, or a light-emitting surface of the refractive layer has a plurality of third convex structures, and the plurality of third convex structures are evenly distributed (Fig. 18).
Reclaim 16, Okuyama discloses that the light-emitting unit comprises a micro LED (light-emitting diode) device (Fig. 18).
Regarding claim 17, Okuyama discloses that a method for manufacturing a light-emitting unit, comprising:
forming a first semiconductor layer 54;
forming a light-emitting layer 55 on one side of the first semiconductor layer; and 
forming a second semiconductor layer 56 on one side, which is away from the first semiconductor layer, of the light-emitting layer (Fig. 18) ; and
wherein at least one of the first semiconductor layer and the second semiconductor layer is at least in contact with a part of layer surface and a part of side of the light-emitting layer, the first semiconductor layer is insulated from the second semiconductor layer, and one of the first semiconductor layer and the second semiconductor layer is an N-type semiconductor layer and the other is a P-type semiconductor layer (Fig. 18).
Reclaim 18, Okuyama discloses that the forming a first semiconductor layer comprises: 
forming a first semiconductor thin film layer; and 
patterning the first semiconductor thin film layer to obtain the first semiconductor layer, wherein one surface of the first semiconductor layer has a first convex structure; and 
the forming the light-emitting layer on one side of the first semiconductor layer comprises:
forming a light-emitting thin film layer on one side, which has the first convex structure, of the first semiconductor layer; and 
patterning the light-emitting thin film layer to obtain the light-emitting layer, wherein the light-emitting layer at least covers a part of a top surface and a part of side of the first convex structure (Fig. 18), and after forming the first semiconductor layer, the method further comprises: 
forming a first electrode on one side of the first semiconductor layer; and 
after forming a second semiconductor layer on one side, which is away from the first semiconductor layer, of the light-emitting layer, the method further comprises:
forming a second electrode on one side, which is away from the first semiconductor layer, of the second semiconductor layer (Fig. 18 , see applicant’s argument below).
Reclaim 19, Okuyama discloses that the forming the second semiconductor layer on one side, which is away from the first semiconductor layer, of the light-emitting layer comprises:
forming a second semiconductor thin film layer on one side, which is away from the first semiconductor layer, of the light-emitting layer; and 
patterning the second semiconductor thin film layer to obtain the second semiconductor layer, wherein a light-emitting surface of the second semiconductor layer has at least one second convex structure (Fig. 18).
Reclaim 20, Okuyama discloses that after forming the second semiconductor layer on one side, which is away from the first semiconductor layer, of the second semiconductor layer, the method further comprises: 
forming a refractive layer on one side, which is away from the first semiconductor layer, of the second semiconductor layer (Fig. 18).
Reclaim 21, Okuyama discloses that the forming the refractive layer 57-59 on one side, which is away from the first semiconductor layer 54, of the second semiconductor layer comprises:
forming a refractive thin film layer on one side, which is away from the first semiconductor layer, of the second semiconductor layer; and 
patterning the refractive film layer to obtain the refractive layer, wherein a light-emitting surface of the refractive layer has at least one third convex structure (Fig. 18). 
Response to Arguments
With respect to rejected claims under 35 U.S.C. 102(a)(1), applicant argues that “the orthographic projection of the light-emitting layer on the first semiconductor layer is staggered from an orthographic protection of the second electrode on the first semiconductor layer.”
In response to applicant's contention, it is respectfully submitted that Okuyama discloses all the claimed limitation including “the orthographic projection of the light-emitting layer on the first semiconductor layer is staggered from an orthographic protection of the second electrode on the first semiconductor layer. “below. 
Okuyama appears to show, see Fig. 18 or 33, orthographic projection of the light-emitting layer on the first semiconductor layer is staggered from an orthographic protection of the second electrode on the first semiconductor layer.

    PNG
    media_image1.png
    679
    917
    media_image1.png
    Greyscale

Furthermore, a tip of the light-emitting layer on the first semiconductor layer is staggered (different elevation from the orthographic projection of the second electrode (54, 55, 64, and 63). 
Therefore, the rejection of claims 1-8, 10-13 & 16-21 under 35 U.S.C. 102(a)(1) is deemed proper. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899